                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 ROBERT LAWS,

                    Plaintiff,           :
                                               Case No. 2:21-cv-139
       v.
                                               Judge Sarah D. Morrison
                                               Chief Magistrate Judge Elizabeth
                                               P. Deavers
 FRANKLIN COUNTY
 CHILD SERVICES,                         :

                    Defendant.

                                      ORDER

      This matter is before the Court on the April 14, 2021 Report and

Recommendation issued by the Magistrate Judge. (ECF No. 8.) The Magistrate

Judge performed an initial screen of the Complaint pursuant to 28 U.S.C. §

1915(e)(2) and recommended that the Court dismiss Plaintiff’s Complaint in its

entirety for failure to state a claim upon which relief may be granted. (Id.) The time

for filing objections has passed, and no objections have been filed. For the reasons

set forth therein, the Court hereby ADOPTS and AFFIRMS the Report and

Recommendation (ECF No. 3) and DISMISSES the Complaint (ECF No. 7). The

Clerk is DIRECTED to TERMINATE this case from the docket records of the

United States District Court for the Southern District of Ohio.



      IT IS SO ORDERED.

                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE
